DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows: 
Claims 5-8 (canceled). 

Allowable Subject Matter
Claims 1-3, 10-11, and 13-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a SiC epitaxial wafer comprising a SiC epitaxial layer formed on a 4H-SiC single crystal substrate, wherein the 4H-SiC single crystal substrate has an off angle and a substrate carbon inclusion density of 0.1 to 6.0 inclusions/cm2, wherein a density of large pit defects caused by substrate carbon inclusions and contained in the SiC epitaxial layer is 0.01 defects/cm2 or more and 0.5 defects/cm2 or less, wherein the large pit defect is a pit m2 or more and 500 m2 or less as recited in the context of claim 1.  Dependent claim 13 is also deemed to be in condition for allowance due to its dependence on claim 1.  
The prior art of record also does not teach, disclose, or reasonably suggest a method for producing a SiC epitaxial wafer in which a SiC epitaxial layer is formed on a 4H-SiC single crystal substrate comprising preparing a 4H-SiC single crystal substrate having an off angle and a substrate carbon inclusion density of 0.1 to 6.0 inclusions/cm2 by obtaining a confocal microscope image of a surface and identifying positions and a number of carbon inclusions on the surface, growing an epitaxial layer on the SiC single crystal substrate, and selecting a SiC epitaxial wafer which has a density of large pit defects of 0.01 defects/cm2 or more and 0.5 defects/cm2 or less caused by substrate carbon inclusions and contained in the SiC epitaxial layer, wherein the substrate carbon inclusions in the 4H-SiC single crystal substrate are generated by incorporating a lump of carbon that came flying in a course of crystal formation into an ingot, wherein in the epitaxial growth step a conversion rate from the substrate carbon inclusions to the large pit defects is controlled to be 16% or less by the C/Si ratio and a thickness of the SiC layer and a growth rate is set from 5 to 100 m/h, a temperature is set to 1,500 °C or higher, and a C/Si ratio is set to 1.25 or less, and wherein the large pit defect is a pit located on the surface at a position corresponding to the position of the carbon inclusion on the substrate surface and a size of the large pit defect is 100 m2 or more and 500 m2 
The closest prior art of record includes U.S. Patent Appl. Publ. No. 2014/0145214 to Kageshima, et al. (“Kageshima”), U.S. Patent Appl. Publ. No. 2013/0280466 to Zwieback, et al. (“Zwieback”), and U.S. Patent Appl. Publ. No. 2015/0162187 to Miyasaka, et al. (“Miyasaka”).  In ¶¶[0148]-[0166] as well as the Example in Figs. 5-6 and ¶¶[0173]-[0185] Kageshima teaches a method of forming a SiC epitaxial layer on a 4H-SiC substrate in which the surface density of triangular defects in the SIC epitaxial layer was 0.5 pieces/om2 or less as a result of growth at greater than 1,600 °C with a C/Si ratio of 0.7 to 1.2 and a growth rate of 1 lo 20 m/h.  Then in Figs. 6-7 and ¶¶[0128]-[0149] Zwieback teaches a method of producing a SiC epitaxial layer (62) on a SiC seed crystal (63) by sublimation of a source material (61) through a separation plate (66) with Table 2 and ¶¶[0150]-[0154] specifically teaching that wafers formed from the SiC single crystal (62) exhibited substantially no carbon inclusions.  Then in Table 1 and ¶¶[0045]-[0055] as well as elsewhere throughout the entire reference Miyasaka teaches an analogous method of producing a SiC epitaxial wafer.  In Fig. 5 and ¶[0045] Miyasaka specifically shows that the size of the triangular defect increases with increasing thickness with the starting point size being dependent on the size of the foreign particle on the surface.  However, as explained in detail at pp. 2-12 of applicants’ December 8, 2021, reply, Kageshima, Zwieback, and Miyasaka do not teach, disclose, or reasonably suggest a SiC epitaxial layer on a 4H-SiC substrate as recited in the context of claim 1 and a method for producing a SiC epitaxial layer on a 4H-SiC single crystal substrate as recited in the context of claim 2.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714